Case 1:19-cv-11104-RA Document 20-2 Filed 06/26/20 Page 1 of 3




                  EXHIBIT “B”
         Case 1:19-cv-11104-RA Document 20-2 Filed 06/26/20 Page 2 of 3



                    *r Y1T:-t**','',
                            a rtAF#-
                          -,r"**
                                     {f
     f { ****.
                                   },IEI'4ORAIiIDII}T O.}. .CONEEBENSE


                                                July 8,   1966

HSESENT:    Danie1    E   .,lTho*psoa'i.                   *Ss.r:."*.Sqqt eft . q lq-9ry:.l      ].r     K-a.p   !ss,,..,
            Attorney                                                        repre s ent ing     FEl4'{
                                                           .*^F-9-e.r..3-
            ffalter B. *Iacobson           ,l


            I{srcrd Fmirtr     .                                 aia          ct Co.
            Wl"11ts   $. Stetnltc           1
                                            !              rlmerican Food Leberator{es, Inc.
                                                                               ',......'.'.,.
                                                and
            I'Ir. J. K. Klrk                               Acting Aasoelate Comlssloner for
                                                           fompl"ienee, FSA
            Arthur R. Johnson                              Food ?eehnology Branch,                  DF$A

SUB.TEC?:   Status of Vaxllle FLevorlng with attrer Natural Flavors.

Lt   wss bro'ught   eut that       so'me   flavoring maur.rfacturers heve heen marketlng
preducts labeled t'Vanilla with other Natural Flavore." As an eeaurple
rranilla extract might be suppl"led ln edmLxture vslttr other cheeper
botanicals euch es 5t. Johnre tsread, Peru Balsan or prune Jui.ce. As
a trade astseiatten, the Ftavor Extreet Flanufacturetre Aseociatloa has
been recelvir:g uany i-nquLries about the legal status sf thle type of
product. It appears, th6t at the present, t*ae, ahe Associetior: does neE
feel that the precent Federel R.egulations fully determlne th{s st*tus.
They belleve thst the Vanlll-a etaaderd and the lee Cream stsndard
could be re-torltter to better elerlfy the6e petnts:
?he vanilla Stari.dr"rd determines Van{.}la as a standardized produet. If
other flavoringe stra added, then the vanilla is no longer I stand&rdiced
prodi.rct and shouLrl thereferre be Labetreil arttficial or lmi.tetion. If
thls VanilLa '.,alth other nature.L flasars were es be used i.n iee e'ream,
tt would seke the ice crear* € e.dtegory tws product rather than a category
one product.
                                                            the problem could be alLeviated                                 I.

Hr. Thernpson, with agreenent fro* Lhe otbers, suggeslect/threugh vsl.unt6r),
coryllanee action oc the part of Sbre FEMA. Infor:natto'r: absut the lnrer-
pretetion of the sfarrderrls "'sould be eireulerize,J thr*ughout the Aseocf,ation.                                               'i;.
       Case 1:19-cv-11104-RA Document 20-2 Filed 06/26/20 Page 3 of 3
                                                                   \



                                                                       3
}k. Kirk, ln turn suggeeteC ttrrat the I'EMA submiE to his oftlee, a draft
of the proposaL,shtch they wish to *rake. th{.s propossl woulil consLder
first the interpret,ation ef lhe standard* to limtt the use of category
one f,or ice creaq co*tatning enly vanllla flavorLng and l"i.stit the use
*f VanlLl.a I'JONF to eategory two lce ere,"rn. Seeondly the FEI{A propoeel
wouLd suggeef; fteeins for eol"vlng the probLern through favorable interpre-
tatioa of the eLanciards and reguLatLons. It :*as aleo suggesced t,hat the
assoclat,ion submLt to Mr" I{irk'e office evidence of the use of these
prod,ucte Ln the form of lsbels eomrao*tr"y used on Lh.e products.




     DTSAIRT
     Beacham, SfSA
     Johnaon,   DFSA
     SCI

     Xr. Kirk,   0C
     Vanilla Ftle
     Staqdatde Pll.e

&BJohnsootdezT I?s./$6
